IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 22, 2008

                                     No. 07-60651                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


NORMAN PLACE LP, A Mississippi Limited Partnership

                                                  Plaintiff - Appellee
v.

AA COMMUNICATIONS INC, A Nevada Corporation; JAMES E ZOUCHA,
Individually and joined as necessary defendants under Rule 19 and 20 FRCP

                                                  Defendants - Appellants



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:07-CV-118


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       In this breach of contract suit, Norman Place obtained a preliminary
injunction against AA Communications and James Zoucha terminating AA
Communications’s contractual relationship, allowing Norman Place to complete
its project by hiring a new contractor, and allowing Norman Place to pay the new




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-60651

contractor from the 1.3 million dollar bond Zoucha held in escrow. For the
reasons that follow, we AFFIRM.
     1.    To be entitled to a preliminary injunction, Norman Place carried the
           burden before the district court to prove that: (1) it had a
           substantial likelihood that it would prevail on the merits of its suit;
           (2) there was a substantial threat that it would suffer irreparable
           injury without an injunction; (3) its threatened injury outweighs the
           threatened harm to Appellants; and (4) granting the injunction will
           serve the public interest. See Canal Authority of State of Florida v.
           Callaway, 489 F.2d 567, 572–73 (5th Cir. 1974) (laying out the
           factors). These four factors “present mixed questions of law and
           fact; we leave factual findings undisturbed unless clearly erroneous,
           but review legal conclusions de novo.” Ridgely v. Fed. Emergency
           Mgmt. Agency, ___ F.3d ____, 2008 WL 54799, at *5 (5th Cir. Jan. 4,
           2008). We review the ultimate decision to grant the injunction for
           an abuse of discretion. Id.
     2.    Appellants     first contend that the district court erred by
           determining that Norman Place had met its burden to prove that
           there was a substantial likelihood that it would succeed on the
           merits of its contract claim. Under Mississippi law, sureties are
           required to “promptly make payments to all persons furnishing
           labor or material . . . .” MISS. CODE ANN. § 85-7-185. The district
           court found that this was not being done—for example, the cabinet
           supplier was not being paid—and that finding is not clearly
           erroneous. Indeed, Appellants make no effort to argue that they
           were not in breach of this obligation.
     3.    Appellants also contend that Norman Place would not suffer
           irreparable harm if the injunction was not granted. The crux of

                                         2
                               No. 07-60651

         their argument is that the district court’s factual finding that
         Norman Place would lose $500,000 if they did not complete the
         project by December 31, 2007 was clearly erroneous because the
         witness who testified about the tax credits could not say for sure if
         the tax credits could be sold for that amount. But the district court
         did not find anything with respect to the precise worth of the tax
         credits; instead, it found that if Norman Place did not have the
         project completed by the end of 2007, the result would be the
         permanent loss of tax credits—credits needed to complete the
         project. The loss of the tax credits if the project were not timely
         completed was the factual finding underpinning the legal conclusion
         that Norman Place would suffer irreparable harm. Based on the
         evidence before it, the district court could reasonably infer that fact.
         While Appellants attempt to raise doubt about the veracity of that
         fact, the district court’s finding was not clearly erroneous.
    4.   Finally, Appellants contend that the district court erred by
         determining that its threatened injury was outweighed by the
         threatened injury to Norman Place. But they offer no explanation
         regarding what injury they have now suffered, especially in light of
         the fact that the current status quo was caused by Appellants’
         decision to stop working. The essence of Appellants’ response is that
         Norman Place forced them to stop working by not making payment,
         but the district court found to the contrary; that finding is not
         clearly erroneous.
AFFIRMED.




                                     3